DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities: “removable” should likely be “removably”. Appropriate correction is required.
Claims 2 and 12 are objected to because of the following informalities: the phrase in line two reads “the detents that are an opposite sides of the housing” should likely have it reworded to “the detents that are on opposite sides of the housing”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1 and 11 recite the limitation "the non-conductive receptacle" in lines 28 and 29 respectively. There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 11 recite the limitation "the external connector" in lines 30 and 31 respectively. There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 12 recite the limitation "the plurality of detents" in line one (for both). There is insufficient antecedent basis for this limitation in the claim. Claims 3 and 13 also claim “the plurality of detents in lines two, and need correction for the same reason.
Claims 10 and 20 recite the limitation "in at least one of" in lines two, however it is unclear what the other options are in the suggested list. Only the ambulatory ECG monitor record is mentioned.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. US Publication 2008/0139953 (hereinafter Baker) in view of Bay US Publication 2015/0250422 (hereinafter Bay).
Regarding claim 1, Baker discloses a multipart electrocardiography monitor (Figures 1-2), comprising: an ambulatory electrocardiography monitor recorder comprising a wearable housing (housing 201 with 203) and a plurality of detents (detents shown in Figure 2 along 201); a connector protruding from the wearable housing (elements 301 or 302 as they both protrude but in different directions from the housing base, Figure 3); and electronic circuitry provided within the wearable housing (element 202 which is a board that houses the circuitry, see also Figure 5), the electronic circuitry further comprising: a low power micro-controller operable (element 512) to execute over an extended period under modular micro program control as 
Bay teaches a physiological monitoring device that includes a monitor having a rounded isosceles trapezoidal-like shape (Figure 2 element 3) with a receptacle having a further trapezoidal-like shape (element 6, Figure 2). It would have been obvious to the skilled artisan at the time of invention to utilize the shaping (of the monitor and receptacle) as taught by Bay with the device of Baker in order to ensure correct placement of the monitor into the receptacle ([0048], [0092] which details the need for a nonsymmetrical design).
Regarding claim 2, Baker discloses that the plurality of the detents comprises two of the detents that are on opposite sides of the housing (Figure 2, which shows detents within the upper housing at 201).
Regarding claim 3, Baker discloses a top surface and a bottom surface of the housing (element 201), and the plurality of the detents are formed along edges of the top surface of the wearable housing (Figure 2, upper housing 201 which shows the detents alone the edges).
Regarding claim 10, Baker discloses a physiological sensor comprised in at least one of the ambulatory electrocardiography monitor recorder and configured to provide physiological data to the micro-controller ([0040] which details other physiological sensors in addition to the electrodes that can be utilized, the micro-controller is already taught above), wherein the micro-controller stores the physiological data within the memory (the memory is also taught above).

Regarding claim 12, see contents of rejected claim 2 above.
Regarding claim 13, see contents of rejected claim 3 above.
Regarding claim 20, see contents of rejected claim 10 above.
Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baker and Bay, and in further view of Cross et al. US Publication 2008/0288026 (hereinafter Cross).
Regarding claims 4 and 14, Baker is silent on the seal formed on the receptacle.  Cross teaches an ECG monitoring device that includes a multipart structure (Figures 5, 11A-C, and 14-15) that include a moisture resistant seal (element 142 at Figure 14, see 
Regarding claims 5 and 15, Baker as modified by Bay teach similar connector/protrusion designs (Figures 3 and 2 respectively), but do not disclose the present configuration. Cross teaches a cavity formed on a same surface of the wearable housing from which the connector protrudes (Figures A and 5 connector 80 with a cavity surrounding it within element 26); and a protrusion formed on a receptacle that enters the cavity when the wearable housing is within the receptacle (protrusion 90 which fits within 26, see also [0051]). It would have been obvious to the skilled artisan at the time of invention to utilize the cavity and protrusion design as taught by Cross with the device of Baker and Bay in order to insulate/seal the connector from moisture.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-7, 10-17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-4, 6-10 of U.S. Patent No. 9,820,665. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to an obvious change in scope. Each element recited in the instant claims is also recited in the allowed claims of ‘665.
Claims 1-5, 7, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,111,601. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to an obvious change in scope. Each element recited in the instant claims is also recited in the allowed claims of ‘601.
Claims 1, 5, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,278,606. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to an obvious change in scope. Each element recited in the instant claims is also recited in the allowed claims of ‘606.
Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, and 9 of U.S. Patent No. 10,561,328. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to an obvious change in scope. Each element recited in the instant claims is also recited in the allowed claims of ‘328.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/           Examiner, Art Unit 3794                                                                                                                                                                                             
/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794